                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA     *
                             *
     v.                      *     MAGISTRATE NO. TMD-20-3211
                             *
SIDHARTHA KUMAR MATHUR       *
                             *
                       **************

     CONSENT MOTION FOR AN EXTENSION OF TIME TO FILE INDICTMENT

        The United States moves for an order extending the period within which an indictment or

information must be filed to and including March 8, 2021. In support of this request, the

government would show as follows:

        1.      On December 21, 2020, a Criminal Complaint was issued against the above-named

defendant charging him with Threats Against a Federal Official, in violation of

18 U.S.C. § 115(a)(1)(B).

        2.      On December 23, 2021, the defendant made his initial appearance on the criminal

complaint before the Honorable Thomas M. DiGirolamo, United States Magistrate Judge. At the

hearing, the Court ordered the defendant released on conditions, pending trial.

        3.      On January 4, 2021, the defendant filed a written waiver of preliminary

examination or hearing.

        4.      The parties are engaged in pre-indictment discovery, and exploring the possibility

of resolving this matter prior to presentation of the case to a grand jury. The government believes

both parties would benefit from additional time to continue discovery and discussions, and that the

ends of justice served by such a delay outweigh the best interests of the public and the Defendant

in a speedy trial.




                                           Page 1 of 4
       5.        The undersigned has consulted with counsel for the defendant, who consents to this

motion.

       6.        On March 5, 2020 and March 13, 2020 respectively, the Governor of Maryland and

the President of the United States declared states of emergency in response to the global

COVID-19 pandemic.

       7.        On March 20, 2020, citing, inter alia, the advice of the Centers for Disease Control

and Prevention to take precautions “to reduce the possibility of exposure to the virus and slow the

spread of the disease,” Chief Judge James K. Bredar issued an order suspending jury selection and

criminal trials through April 24, 2020. See Standing Order No. 2020-05, In re Standing Orders,

Misc. No. 20-308, ECF 97.

       8.        Standing Order 2020-05 provided that the time period of the continuance

implemented by the Order (that is, the time period between March 20, 2020 and April 24, 2020)

was excluded under the Speedy Trial Act, based upon the Chief Judge’s finding that the ends of

justice served by ordering the continuance outweighed the best interests of the public and any

defendant’s right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). See Standing Order

2020-05, at 2.

       9.        On May 22, 2020, Chief Judge Bredar issued Standing Order 2020-11 which

extended the suspension of jury selection and criminal trials to July 31, 2020, and excluded under

the Speedy Trial Act the period of March 16, 2020 to July 31, 2020. See Standing Order 2020-11,

In re: Court Operations Under the Exigent Circumstances Created by COVID-19,

Misc. No. 00-308, ECF 103, 3-4. This order was extended on June 23, 2020, and again on

September 16, 2020.




                                             Page 2 of 4
       10.     On November 11, 2020, Chief Judge Bredar issued Standing Order 2020-20, in

response to worsening pandemic conditions. This order suspended all in-court hearings and

proceedings and further limited access to U.S. Courthouses for at least 14 days. On November 19,

2020, the Court issued Standing Order 2020-21, extending the duration of reduced operations

through January 15, 2021.

       11.     On December 8, 2020, Chief Judge Bredar issued Standing Order 2020-22,

extending prior orders authorizing telephone and video conferencing for certain criminal

proceedings, with the defendant’s consent, through March 8, 2021.

       12.     On December 9, 2020, Chief Judge Bredar issued Standing Order 2020-23,

suspending Grand Jury meetings from December 18, 2020, through January 18, 2021. Due to the

unavailability of a grand jury in the district, the 30-day time period for filing an indictment was

tolled as to each defendant during the time period December 18, 2020, through January 18, 2021.

       13.     On January 4, 2021, Chief Judge Bredar issued Standing Order 2021-01, extending

reduced court operations under Standing Order 2020-20 through February 26, 2021.

       14.     Title 18, United States Code, Section 3161(b) requires that

               “any information or indictment charging an individual with the
               commission of an offense shall be filed within thirty days from the
               date on which such individual was arrested or served with a
               summons       in     connection       with      such      charges.”

Certain periods of time may be excluded from this time period by a Court pursuant to Title 18,

United States Code, Section 3161(h). One reason for acceptable excludable delay is:

               (7)(A) Any period of delay resulting from a continuance granted by
               any judge on his own motion or at the request of the defendant or
               his counsel or at the request of the attorney for the Government, if
               the judge granted such continuance on the basis of his findings that
               the ends of justice served by taking such action outweigh the best
               interests of the public and the defendant in a speedy trial.




                                           Page 3 of 4
       WHEREFORE, for the foregoing reasons, the United States respectfully requests an order

from the Court authorizing an extension of the period within which an indictment must be returned

in this matter to and including March 8, 2021.


                                                    Respectfully Submitted,

                                                    Robert K. Hur
                                                    United States Attorney

                                                           /s/
                                                    Zachary A. Myers
                                                    Assistant United States Attorney
                                                    36 South Charles Street, Fourth Floor
                                                    Baltimore, Maryland 21201
                                                    410-209-4800




                                           Page 4 of 4
